                Case 20-11930-BLS      Doc 23-1     Filed 09/30/20     Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                              )
                                                    )       Chapter 7
eNeura, Inc.,                                       )       Case No. 20-11930 (BLS)
                      Debtor.                       )

                                                  Objection Deadline: October 14, 2020 at 4:00 p.m.
                                                       Hearing Date: October 21, 2020 at 9:00 a.m.



          NOTICE OF MOTION OF TRUSTEE TO EXTEND TIME TO
      ASSUME OR REJECT EXECUTORY CONTRACTS AND UNEXPIRED
  LEASES OF PERSONAL PROPERTY PURSUANT TO SECTION 365(D)(1) OF THE
                        BANKRUPTCY CODE

        Jeoffrey L. Burtch, Chapter 7 Trustee (the “Interim Trustee”) in the above captioned case
has filed the attached Motion Of Trustee To Extend Time To Assume Or Reject Executory
Contracts And Unexpired Leases Of Personal Property Pursuant To Section 365(d)(1) Of The
Bankruptcy Code.

       If you disagree with the relief requested, you are required to file a response to the
Application on or before October 14, 2020 at 4:00 p.m. Any response must be in writing, filed
with the Clerk of the United States Bankruptcy Court at 824 North Market Street, Third Floor,
Wilmington, Delaware 19801.

       At the same time, you must also serve a copy of the response upon proposed counsel for
the Trustee:

                                   Susan E. Kaufman, Esq.
                                  M. Claire McCudden, Esq.
                            Law Office of Susan E. Kaufman, LLC
                               919 N. Market Street, Suite 460
                                   Wilmington, DE 19801
                                skaufman@skaufmanlaw.com
                               cmccudden@skaufmanlaw.com


       IF OBJECTIONS ARE FILED, A HEARING ON THE APPLICATION WILL BE HELD
ON OCTOBER 21, 2020 AT 9:00 A.M. BEFORE THE HONORABLE BRENDAND L.
SHANNON, UNITED STATES BANKRUPTCY JUDGE, UNITED STATES BANKRUPTCY
COURT, 824 N. MARKET STREET, 6TH FLOOR, COURTROOM 1, WILMINGTON, DE
19801.
            Case 20-11930-BLS   Doc 23-1   Filed 09/30/20    Page 2 of 2




     IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT
MAY GRANT THE RELIEF REQUESTED BY THE APPLICATION WITHOUT FURTHER
NOTICE OR HEARING.


                                    LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                                    /s/ M. Claire McCudden
                                    Susan E. Kaufman, (DBS# 3381)
                                    M. Claire McCudden, (DSB# 5036)
                                    919 North Market Street, Suite 460
                                    Wilmington, DE 19801
                                    (302) 472-7420
                                    (302) 792-7420 Fax
                                    skaufman@skaufmanlaw.com
                                    cmccudden@skaufmanlaw.com

                                    Proposed counsel to Jeoffrey L. Burtch, Chapter 7
                                    Trustee

Dated: September 30, 2020
